United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                  _______________

                                 Nos. 99-1464/1466
                                 ________________

United States of America,                   *
                                            *
             Appellee,                      *
                                            *   Appeals from the United States
      v.                                    *   District Court for the
                                            *   Southern District of Iowa.
Lamont Gentry Falls,                        *
                                            *    [UNPUBLISHED]
             Appellant.                     *

                                     __________

                            Submitted: November 5, 1999
                                Filed: November 9, 1999
                                    ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

      Lamont Gentry Falls appeals from the district court’s1 orders denying his motion
to remand for an evidentiary hearing on the accuracy of his trial transcript, and denying
his motion for a new trial.




      1
        The Honorable Harold D. Vietor, United States District Judge for the Southern
District of Iowa.
       After careful review, we conclude the district court did not abuse its discretion
in denying the motion for a new trial: Falls’s discovery of a jury request to view a
video surveillance tape did not constitute “newly discovered” evidence, and the motion
was untimely if it was based on any other ground. See Fed. R. Crim. P. 33; United
States v. Castillo, 171 F.3d 1163, 1167 (8th Cir. 1999) (standard of review); United
States v. Luna, 94 F.3d 1156, 1161 (8th Cir. 1996) (prerequisites for new trial based
on newly discovered evidence).

       We also conclude that we lack jurisdiction to review the denial of the motion to
remand for an evidentiary hearing, because the notice of appeal concerning this ruling
was untimely. See Fed. R. App. P. 4(b)(1)(A)(i) (criminal defendant’s notice of appeal
must be filed in district court within 10 days after entry of order being appealed);
United States v. Robinson, 64 F.3d 403, 404-05 (8th Cir. 1995) (court lacks jurisdiction
to review where notice of appeal is untimely filed).

       Accordingly, we dismiss Falls’s appeal of the district court’s denial of his motion
to remand for an evidentiary hearing, and affirm the district court’s denial of his motion
for a new trial. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-